--------------------------------------------------------------------------------

 
Exhibit 10.30
 
 
 

 
INDUSTRIAL BUILDING LEASE
 
NO. 1201
 
GEORGE  E. COLE
(for Use in Illinois)
 
February, 1986
 
LEGAL FORMS



CAUTION:  Consult a lawyer before using or acting under this form.  Neither the
publisher nor the seller of this form makes any warranty with respect thereto,
including any warranty of merchantability or fitness for a particular purpose.


INDUSTRIAL BUILDING LEASE




DATE OF LEASE
TERM OF LEASE
MONTHLY RENT
June 3, 2003
Beginning
August 1, 2003
Ending
July 31, 2009
$         Triple Net (plus    % per year increases throughout term).  See Rider
B Attached
Location of Premises:
1240 North Avenue, West Chicago, Illinois (consisting of approximately 108, 438
square feet of space)
Purpose:
Various uses pertaining to the printing, shipping and storage of advertising
materials and gift merchandise, as well as general office use.


 
LESSEE
     
LESSOR
                 
NAME:
 
Aspen Marketing, Inc., a California corporation
 
NAME:
 
A&A. Conte Joint Venture Limited Partnership, an Illinois limited partnership
             
ADDRESS:
 
31 W001 North Avenue
West Chicago, IL  60185*
 
BUSINESS ADDRESS:
 
31 W007 North Ave., Ste 201
West Chicago, IL  60185
             
*after the commencement of term, Lessee’s address will be the Premises
     





In consideration of the mutual covenants and agreements herein stated, Lessor
hereby leases to Lessee and Lessee hereby leases from Lessor solely for the
above purpose the premises designated above (the “Premises”), together with the
appurtenances thereto, for the above Term.


RENT:
 
1.  Lessee shall pay Lessor or Lessor’s agent as rent for the Premises the sum
stated above, monthly in advance, until termination of this lease, at Lessor’s
address stated above or such other address as Lessor may designate in writing.

 
 
 
 

--------------------------------------------------------------------------------

 


     
CONDITION AND UPKEEP OF PREMISES
 
2.  Leesee has examined and knows the condition of the Premises and has received
the same in good order and repair, and acknowledges that no representations as
to the condition and repair thereof have been made by Lessor, or his agent,
prior to or at the execution of this lease that are not herein expressed; Lessee
will keep the Premises including all appurtenances, in good repair, replacing
all broken glass with glass of the same size and quality as that broken, and
will replace all damaged plumbing fixtures with other of equal quality, and will
keep the Premises, including adjoining alleys, in a clean and healthful
condition according to the applicable municipal ordinances and the direction of
the proper public officers, during the term of this lease at Lessee’s  expense,
and will without injury to the roof, remove all snow and ice from the same when
necessary, and will remove the snow and ice from the sidewalk abutting the
Premises; and upon the termination of this lease, in any way will yield up the
Premises to Lessor, in good condition and repair, loss by fire and ordinary wear
excepted, and will deliver the keys therefor at the place of payment of said
rent.
     
LESSEE NOT TO MISUSE; SUBLET; ASSIGNMENT
 
3.  Lessee will not allow the premises to be used for any purpose that will
increase the rate of insurance thereon, nor for any purpose other than that
hereinbefore specified, and will not load floors with machinery or goods beyond
the floor load rating prescribed by applicable municipal ordinances, and will
not allow the premises to be occupied in whole, or in part, by any other person,
and will not sublet the same or any part thereof,  nor assign this lease without
in each case the written consent of the Lessor first  had, and Lessee will not
permit any transfer by operation of law of the interest in the Premises acquired
through this lease, and will not permit the Premises to be used for any unlawful
purpose, or for any purpose that will injure the reputation of the building or
increase the fire hazard of the building, or disturb the tenants or the
neighborhood, and will not permit the same to remain vacant or unoccupied for
more than ten consecutive days; and will not allow any signs, cards or placards
to be posted, or placed thereon, nor permit any alteration of or addition to any
part of the Premises, except by written consent of Lessor; all alterations and
additions to the Premises shall remain for the benefit of Lessor unless
otherwise provided in the consent aforesaid.
     
MECHANIC’S LIEN
 
4.  Lessee will not permit any mechanic’s lien or liens to be placed upon the
Premises or any building or improvement thereon during the term hereof, and in
case of the filing of such lien Lessee will promptly pay same.  If default in
payment thereof shall continue for thirty (30) days after written notice thereof
from Lessor to the Lessee, the Lessor shall have the right and privilege at
Lessor’s option of paying the same or any portion thereof without inquiry as to
the validity thereof, and any amounts so paid, including expenses and interest
shall be so much additional indebtedness hereunder due from Lessee to Lessor and
shall be repaid to Lessor immediately on rendition of bill therefor.
     
INDEMITY FOR ACCIDENTS
 
5.  Lessee covenants and agrees that he will protect and save and keep the
Lessor forever harmless and indemnified against and from any penalty or  damages
or charges imposed for any violation of any laws or ordinances, whether
occasioned by the neglect of Lessee or those holding under Lessee, and that
Lessee will at all times, protect, indemnify and save and keep harmless the
Lessor against and from any accident or other occurrence on or about the
Premises, causing injury to any person or property whomsoever or whatsoever and
will protect, indemnify and save and keep harmless the Lessor against and fro
any and all claims and against and from any and all loss, cost, damage or
expense arising out of any failure of Lessee in any respect to comply with and
perform all the requirements and provisions hereof.

 
 
 
 

--------------------------------------------------------------------------------

 


     
NON-LIABILITY OF LESSOR
 
6.  Except as provided by Illinois statute, Lessor shall not be liable for any
damage occasioned by failure to keep the Premises in repair, nor for any damage
done or occasioned by or from plumbing, gas, water, sprinkler, steam or other
pipes or sewerage or the bursting, leaking or running of any pipes, tank r
plumbing fixtures, in, above, upon or about Premises or any building or
improvement thereon nor for any damage occasioned by water, snow or ice being
upon or coming through the roof, skylights, trapdoor or otherwise, nor for any
damages arising from acts or neglect of any owners or occupants of adjacent or
contiguous property.
     
WATER GAS AND ELECTRIC CHARGES
 
7.   Lessee will pay, in addition to the rent above specified, all water rents,
gas and electric light and power bills taxed, levied or charged on the Premises,
for and during the time for which this lease is granted, and in case said water
rents and bills for gas, electric light and power shall not be paid when due,
Lessor shall have the right to pay the same, which amount so paid, together with
any sums paid by Lessor to keep the Premises in a clean and health condition, as
above specified, are declared to be so much additional rent and payable with the
installment of rent next due thereafter.
     
KEEP PREMISES IN REPAIR
 
8.  Lessor shall not be obliged to incur any expense for repairing any
improvements upon said demised premises or connected therewith, and the Lessee
at his own expense will keep all improvements in good repair (injury by fire, or
other causes beyond Lessee’s control excepted) as well as in a good tenantable
and wholesome condition, and will comply with all local or general regulations,
laws and ordinances applicable thereto, as well as lawful requirements of all
competent authorities in that behalf.  Lessee will, as far as possible, keep
said improvements from deterioration due to ordinary war and from falling
temporarily out of repair.  If Lessee does not make repairs as required
hereunder promptly and adequately, Lessor may bet need not make such repairs and
pay the costs thereof, and such costs shall be so much additional rent
immediately due from the payable by Lessee to Lessor.
     
ACCESS TO PREMISES
 
9.  Lessee will allow Lessor free access to the Premises for the purpose of
examining or exhibiting the same, or to make any needful repairs, or alterations
thereof which Lessor may see fit to make and will allow to have placed upon the
Premises at all times notice of “For Sale” and “To Rent” and will not interfere
with the same.
     
ABANDONMENT AND RELETTING
 
10.  If Lessee shall abandon or vacate the Premises, or if Lessee’s right to
occupy the Premises be terminated by Lessor by reason of Lessee’s breach of any
of the covenants herein, the same may be re-let by Lessor for such rent and upon
such terms as Lessor may deem fit, subject to Illinois statute, and if a
sufficient sum shall not thus be realized monthly, after paying the expenses of
such re-letting and collecting to satisfy the rent hereby reserved, Lessee
agrees to satisfy and pay all deficiency monthly during the remain period of
this lease.
     
HOLD OVER
 
11.  See Rider A.
     
EXTRA FIRE HAZARD
 
12.  There shall not be allowed, kept, or used on the Premises any inflammable
or explosive liquids or materials save such as may be necessary for use in the
business of the Lessee, and in such case, any such substances shall be delivered
and stored in amount, and used, in accordance with the rules of the applicable
Board of Underwriters and statutes and ordinances now or hereafter in force.

 
 
 
 

--------------------------------------------------------------------------------

 


     
DEFAULT BY LESSEE
 
13.  If default be made  in the payment of the above rent, or any part thereof,
or in any of the covenants herein contained to be kept by the Lessee, Lessor may
at any time thereafter at his election declare said term ended and reenter the
Premises or any part thereof, with or (to the extent permitted by law) without
notice or process of law, and remove Lessee or any persons occupying the same,
without prejudice to any remedies which might otherwise be used for arrears of
rent, and Lessor shall have at all times the right to distrain for rent due and
shall have a valid and first lien upon personal property which Lessee now owns,
or may hereafter acquire or have an interest in, which is by law subject to such
distraint, as security for payment of the rent herein reserved.
     
NO RENT DEDUCTION OR SET OFF
 
14.  Lessee’s covenant to pay rent is and shall be independent of each and every
other covenant of this lease.  Lessee agrees that any claim by Lessee against
Lessor shall not be deducted from rent nor set off against any claim for rent in
any action.
     
RENT AFTER NOTICE OR SUIT
 
15.  It is further agreed, by the parties hereto, that after the service of
notice, or the commencement of a suit or after final judgment for possession of
the Premises, Lessor may receive and collect any rent due, and the payment of
said rent shall not waive or affect said notice, said suit, or said judgment.
     
PAYMENT OF COSTS
 
16.  Lessee will pay and discharge all reasonable costs, attorney’s fees and
expenses that shall be made and incurred by Lessor in enforcing the covenants
and agreements of this lease.
     
RIGHT CUMULATIVE
 
17.  The rights and remedies of Lessor under this lease are cumulative.  The
exercise or use of any one or more thereof shall not bar Lessor from exercise or
use of any other right or remedy provided herein or otherwise provided by law,
nor shall exercise nor use of any right or remedy by Lessor waive any other
right or remedy.
     
FIRE AND CASUALTY
 
18.  In case the Premises shall be rendered untenantable during the term of this
lease by fire or other casualty, Lessor at his option may terminate the lease or
repair the Premises within 60 days thereafter.  If Lessor elects to repair, this
lease shall remain in effect provided such repairs are completed within said
time.  If Lessor shall not have repaired the Premises within said time, then at
the end of such time the term hereby created shall terminate.  If this lease is
terminated by reason of fire or casualty as herein specified, rent shall be
apportioned and paid to the day of such fire or other casualty.
     
SUBORDINATION
 
19.  This lease is subordinate to all mortgages which may now or hereafter
affect the Premises.
     
PLURALS; SUCCESSORS
 
20.  The words “Lessor” and “Lessee” wherever herein occurring and used shall be
construed to mean “Lessors” and “Lessees” in case more than one person
constitutes either party to this lease; and all the covenants and agreements
contained shall be binding upon, and inure to, their respective successors,
heirs, executors, administrators and assigns and may be exercised by his or
their attorney or agent.

 
 
 
 

--------------------------------------------------------------------------------

 


     
SEVERABILITY
 
21.  Wherever possible each provision of this lease shall be interpreted in such
manners as to be effective and valid under applicable law, but if any provision
of this lease shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this lease.



If this instrument is executed by a corporation, such execution has been
authorized by a duly adopted resolution of the Board of Directors of such
corporation.


This Lease consist of 11 pages numbered 1-11, including Rider A consisting of 5
pages and Rider B consisting of 1 page.


 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
Date of Lease stated above.


LESSEE:
ASPEN MARKETING, INC.
 
LESSOR:
A.&A. CONTE JOINT VENTURE
LIMITED PARTNERSHIP
     
By:
 
/s/ (illegible)
 
By:
 
CONTE FAMILY CORPORATION,
Its:
 
(illegible)
     
Its General Partner
                     
By:
 
/s/ Arturo J. Conte
           
Arturo J. Conte, President







 
 

--------------------------------------------------------------------------------

 






FIRST AMENDMENT TO INDUSTRIAL BUILDING LEASE


THIS FIRST AMENDMENT TO INDUSTRIAL BUILDING LEASE (“Amendment”) is made and
entered into as of August 1, 2003, by and between A.&A. CONTE JOINT VENTURE
LIMITED PARTNERSHIP,  an Illinois limited partnership (“Landlord”) and ASPEN
MARKETING, INC.,  a California  corporation (“Tenant”)


RECITALS:


 
A.
By that certain industrial Building Lease dated as of June 2, 2003 (the “Lease”)
between Landlord and Tenant, Landlord agreed to lease to Tenant and Tenant
agreed to lease from Landlord premises consisting of approximately 108,438
square feet of space in a building commonly known as 1240 North Avenue, West
Chicago, Illinois.



 
B.
Tenant has requested and Landlord has agreed to make certain improvements
(“Build-Out”) on the Premises at the aggregate cost to Landlord of
$     (“Build-Out Cost”), and Tenant has agreed that such Build-Out Cost shall
be included in rent under the Lease and amortized over the remaining initial
term of the Lease at an interest rate of       percent (   %) per annum based
upon the unpaid Build-Out Cost.



 
C.
Landlord and Tenant therefore desire to amend the Lease in certain respects and
to otherwise set forth certain agreements as specifically set forth herein.



 
D.
Unless otherwise provided herein, all capitalized words and terms used herein
shall have the same meanings ascribed to such words and terms as in the Lease.



NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:


 
1.
Revised Rent Schedule.  Rider B to the Lease, which sets forth rent due under
the Lease, is hereby deleted and replaced in its entirety with Exhibit A
attached to this Amendment.  The Lease is otherwise amended as appropriate to
reflect such revised rent under the Lease.



 
 

--------------------------------------------------------------------------------

 


 
2.
Remedy Upon Default.  In the event of a default by Tenant under the Lease, then
in addition to and not in substitution of any other remedy of Landlord under the
Lease, Landlord shall have the right accelerate and declare immediately due and
payable the unpaid balance of the Build-Out Cost then outstanding, and Tenant
shall pay such accelerated remaining balance immediately upon such declaration
and demand by Landlord.
 

 
3.
Restoration of Premises.  Tenant hereby reaffirms and ratifies its covenant
under the Lease that at the end of the Lease Term it will return the premises to
its original condition (i.e., the condition existing as of August 1,
2003).  Such covenant to restore shall include, but not be limited to, the
removal of all Build-Out and the repair of any damage to the Premises caused
thereby.
 

 
4.
Successors, Assigns.  The terms of this Amendment shall be binding upon Landlord
and Tenant and their respective successors and assigns.
 

 
5.
No Broker.  The parties acknowledge and agree that no broker participated in,
negotiated or is entitled to any commission as a result of the Amendment.
 

 
6.
Reaffirmation of Lease.  Except as specifically set forth in this Amendment, all
provisions of the Lease are unmodified and remain in full force and effect, and
the parties hereby ratify and confirm each and every provision thereof.



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.



 
LANDLORD:
             
A.&A. CONTE JOINT VENTURE LIMITED PARTNERSHIP
   
By:
 
/ s/ Arturo J. Conte
 
Name:
 
Arturo J. Contet
 
Its:
 
Presiden








 
TENANT:
             
ASPEN MARKETING, INC.
         
By:
 
/s/ /s/ Patrick J. O’Rahilly
 
Name:
 
Patrick J. O’Rahilly
 
Its:
 
President/CEO





 
 

--------------------------------------------------------------------------------

 




SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE




This SECOND AMENDMENT TO INDUSTRIAL BUILDING LEASE (this “Second Amendment”)
made the 21 day of January, 2009 (“Execution Date”).  By and between A.& A.
CONTE JOINT VENTURE LIMITED PARTNERSHIP, an Illinois limited partnership
(hereinafter call “Landlord”), and ASPEN MARKETING SERVICES, INC., a Delaware
corporation (hereinafter call “Tenant”).


WHEREAS. Landlord and Tenant, entered into that certain Industrial Building
Lease dated June 3, 2003 (the “Original Lease”), as amended by that certain
First Amendment to Industrial Building Lease dated August 1, 2003 (the “First
Amendment”, and together with the Original Lease, the “Lease”), under which
Landlord demised to Tenant the premises consisting of approximately 108,438
rentable square feet of warehouse and office space in the building commonly
known as 1240 North Avenue, Chicago, Illinois (the “Premises”) all as more
particularly set forth in the Lease.


WHEREAS, Landlord and Tenant desire to extend the term of the Lease from August
1, 2009 through July 31, 2012, modify the rent and amend certain other
provisions of the Lease, as more particularly set forth in the Second Amendment.


NOW, THEREFORE, in consideration of the mutual agreements herein set forth. the
mutual agreements set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged.  Landlord and Tenant have agreed, and hereby agree that the Lease
is amended as follows:


 
1.
Recitals Incorporated.  The Recitals set forth above are hereby incorporated by
this reference and shall be deemed terms and provisions hereof with the same
force and effect as if fully set forth in this Section 1.



 
2.
Defined Terms.  Capitalized terms which are not otherwise defined herein shall
be deemed to have the same meanings herein as are ascribed to such as terms in
the Lease.  All references herein to “Lease” shall be deemed to be references to
the Lease, as amend hereby.



 
3.
Lease Term.  Tenant has exercised its Option to Renew contained in the Original
Lease such that the Lease Term is hereby extended and the Expiration Date shall
by July 31, 2014 unless the Lease shall sooner terminate as provided therein.



 
 

--------------------------------------------------------------------------------

 




 
4.
Base Rent and Additional Rent.  Tenant shall continue paying all amounts due
under the Lease with respect to the Premises prior to August 1,
2009.   Commencing on August 1, 2009, Tenant shall pay Base Rent for the
Premises in equal monthly installments of        and No/100 Dollars ($     )
through the Expiration Date.  Tenant shall continue to pay as additional rent,
the amounts and charges set forth in paragraph 24 of the Lease, together with
all other charges payable to Tenant to Landlord under the Lease.  The Base Rent
provided for herein supersedes and replaces all Base Rent provided for in any
Rider or Exhibit to the Lease in connection with the extension of the Lease by
the exercise of the Option to Renew.



 
5.
Condition of Premises.  Landlord shall make the following i9mprovement to the
Premises:  repair (but not maintain) six (6) rooftop HVAC units designated by
Landlord and Tenant until such time as Landlord shall replace any or all of
these six (6)  rooftop HVAC units at which time repair and maintenance for the
replaced units shall be undertaken by Tenant.



 
6.
Financial Statement.  Tenant shall provide Landlord annual audited financial
statements within 120 days after the end of each fiscal year of Tenant.



 
7.
Counterparts.  This Second Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together. Shall
constitute one and the same instrument.



 
8.
Entire Agreement.  This Second Amendment and the Lease contain the entire
agreement between Landlord and Tenant with respect to Tenant’s leasing of the
Premises.  Except for the Lease and this Second Amendment, no prior agreements
or understandings with respect to the Premises shall be valid or of any force or
effect.



 
9.
Severability.  If any provision of the Second Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Second Amendment shall be interpreted as if such legal, invalid,
or unenforceable provision did not exist herein.



 
10.
Lease In Full Force and Effect.  Except as modified by this Second Amendment,
all of the terms, conditions, agreements, covenants, representations, warranties
and indemnities contained in the Lease remain in full force and effect.  In the
event of any conflict between the terms and conditions of this Second Amendment
and the terms and conditions of the Lease the terms and conditions of this
Second Amendment shall prevail.



 
 

--------------------------------------------------------------------------------

 




 
11.
Successors and Assigns.  This Second Amendment is binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.



 
12.
Integration of the Second Amendment and the Lease.  This Second Amendment and
the Lease shall be deemed to be for all purposes one instrument.  In the event
of any conflict between the terms and provisions of this Second Amendment and
the terms and provisions of the Lease, the terms and provisions of this Second
Amendment shall, in all instances, control and prevail.



(EXECUTION PAGE FOLLOWS)




 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF.  Landlord and Tenant have executed this Second Amendment as
of the day and year first above written.





 
LANDLORD:
             
A.&A. CONTE JOINT VENTURE LIMITED PARTNERSHIP, an Illinois limited partnership
         
By:
Conte Family Corporation
 
Its:
General Partner




 
By:
 
/ s/ Arturo J. Conte
     
Arturo J. Conte, President
         
Attest:
 
/s/ (illegible)






 
TENANT:
             
ASPEN MARKETING SERVICES, INC.,
A Delaware corporation
         
By:
 
/s/ Fiore DiNovi
 
Name:
 
Fiore DiNovi
 
Its:
 
Secretary & General
         
Attest:
 
/s/ Cynthia W. Feldmiller





 
 

--------------------------------------------------------------------------------

 




THIRD AMENDMENT TO INDUSTRIAL BUILDING LEASE


This THIRD AMENDMENT TO INDUSTRIAL BUILDING LEASE (this “Third Amendment”) made
the 12th day of October, 2010 (“Execution Date”).  By and between A.& A. CONTE
JOINT VENTURE LIMITED PARTNERSHIP, an Illinois limited partnership (hereinafter
call “Landlord”), and ASPEN MARKETING SERVICES, INC., a Delaware corporation
(hereinafter call “Tenant”).


WHEREAS. Landlord and Tenant, entered into that certain Industrial Building
Lease dated June 3, 2003 (the “Original Lease”), as amended by that certain
First Amendment to Industrial Building Lease dated August 1, 2003 and as amended
by that certain Second Amendment to Industrial Building Lease dated January 21,
2009 (the “First Amendment”, the “Second Amendment”, and together with the
Original lease, the “Lease”) under which Landlord demised to Tenant the premises
consisting of approximately 108,438 rentable square feet of warehouse and office
space (the “Existing Premises”) in the building commonly known as  1240 North
Avenue, Chicago, Illinois (the “Premises”) all as more particularly set forth in
the Lease.


WHEREAS, Landlord and Tenant desire to extend the term of the Lease, expand the
Premises through construction of additions to existing buildings and renovations
to existing building or construction of an additional building or buildings,
terminate related office leases and modify the rent and amend certain other
provisions of the Lease, as more particularly set forth in this Third Amendment.


NOW, THEREFORE, in consideration of the mutual agreements herein set forth. the
mutual agreements set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged.  Landlord and Tenant have agreed, and hereby agree that the Lease
is amended as follows:


 
1.
Recitals Incorporated.  The Recitals set forth above are hereby incorporated by
this reference and shall be deemed terms and provisions hereof with the same
force and effect as if fully set forth in this Section 1.



 
2.
Defined Terms.  Capitalized terms which are not otherwise defined herein shall
be deemed to have the same meanings herein as are ascribed to such as terms in
the Lease.  All references herein to “Lease” shall be deemed to be references to
the Lease, as amend hereby.



 
 

--------------------------------------------------------------------------------

 




 
3.
Lease Term.  The Lease Term is hereby adjusted and extended such that the
Expiration Date will occur on the last day of the calendar month that is twelve
(12)  years after the New Premises Commencement Date (defined below)  (the “New
Expiration Date”) unless the Lease shall sooner terminate as provided therein.



 
4.
Expansion of Premises.  Commencing on date upon which the Landlord’s
Improvements (as set forth in Section 7 of the Third Amendment) are
substantially complete (the “New Premises Commencement Date”) the Premises shall
consist of the Existing Premises plus approximately 46,974 rentable square feet
contiguous to the Existing Premises as shown on Exhibit A   attached hereto and
incorporated herein (such space being referred to herein as the “New
Premises”).  As of the New Premises Commencement Date, the rentable square
footage of the Premises (consisting of the Existing Premises plus the New
Premises)  shall be 155,412 square feet, and all references in the Lease to the
“Premises” shall mean both the Existing Premises and the New Premises.  Within
thirty (30) days after substantial completion of Landlord’s Improvements
(defined below), the Premises shall be re-measured by Tenant’s architect and the
final calculation of the Premises shall be mutually agreed upon by the
parties.  Base Rent and Tenant’s Allocable Share shall be adjusted in proportion
to and in accordance with the final calculation of the Premises.



 
5.
Base Rent and Additional Rent.  Tenant shall continue paying all amounts due
under the Lease with respect to the Existing Premises prior to the New Premises
Commencement Date.   Commencing on the New Premises Commencement date and
subject to further adjustment as set forth in Section 4 of this Third Amendment,
Tenant shall pay Base Rent for the Premises (including both the Existing
Premises and the New Premises) in equal monthly installments in accordance with
the terms and provisions of the Lease , as follows:



Period after New Premises Commencement Date
 
Monthly Base Rent
 
Year1
  $    
Year2
  $    
Year 3
  $    
Year 4
  $    
Year 5
  $    
Year 6
  $    
Year 7
  $    
Year 8
  $    
Year 9
  $    
Year 10
  $    
Year 11
  $    
Year 12
  $    





 
 

--------------------------------------------------------------------------------

 
 
The new Monthly Base Rent for each year beginning in the second (2nd) year shall
be the amount provided for the above table, which includes a     percent (    
%) increase per year.
 
Tenant shall continue to pay as additional rent, the amounts and charges set
forth in Article V of the Lease, as amended hereby, together with all other
charges payable to Tenant to landlord under the Lease.  Beginning on the New
Premises Commencement Date, all Operating Expenses, Taxes and other charges with
respect to the New Premises shall be included in the amounts charged to Tenant.
 
Landlord shall furnish electricity to the New Premises in the same manor under
the same terms and at the same level at which landlord furnishes electricity to
the Existing Premises.
 
Landlord and Tenant are purchasing new office furniture for use by Tenant during
the Lease Term as adjusted and extended by this Third Amendment in the total
amount of approximately $      (“Furniture”).  Landlord shall purchase and own
one-half of the Furniture in an amount not to exceed $      immediately prior to
the New Premises Commencement Date, which Furniture shall be rented to Tenant
during the Lease Term.   The rental amount for the Furniture shall be included
in the Monthly Base Rent amount.  Exhibit D attached hereto and made a part
hereof shall list the Furniture purchased by Landlord and rented to
Tenant.  Exhibit D shall be completed at the time the Furniture is purchased by
landlord.  At the end of the lease Term, or earlier if agreed to by Landlord and
Tenant, the Furniture listed on Exhibit D shall be valued by an independent
appraiser agreed to by Landlord and Tenant.  Tennant shall pay Landlord the
value of the Furniture listed on Exhibit D as determined by the independent
appraiser within thirty (30) days following receipt of written appraisal
report.  Landlord shall provide a bill of sale to Tenant for the purchase of the
Furniture upon payment by Tenant.


 
6.
Condition of Existing Premises.  Section 5.  Condition of Premises included in
the Second Amendment to Industrial Building Lease is hereby deleted in its
entirety and this Section 6 Condition of Existing Premises is intended to
replace and supersede such deleted Section 5.  Landlord shall replace on a
one-time basis, all rooftop HVAC units not previously replaced on the Existing
Premises within a period of time not to exceed six (6) months following the
Lease Premises Commencement Date.  To the extent older HVAC units on the
existing Premises, which have not been replaced break down, Landlord shall pay
for all repairs and replacement parts.  Tenant shall be responsible only for
normal maintenance and service inspections of such older HVAC units.  Tenant is
renewing the Lease, extending the Term and continuing to lease the Existing
Premises "as is”, without any representations or warranties of any kind
(including without limitation, any express or implied warranties of
merchantability, fitness or habitability) and without any obligation on the part
of Landlord to alter, remodel, improve, repair or decorate the Existing Premises
or any part thereof except to the extent provided for the Exhibit B and except
as to replacement of the rooftop HVAC units as described herein.

 
 
In addition to the foregoing, Landlord also shall provide improved access to the
Premises through a left turn lane on North Avenue onto Conte Parkway.  The left
hand turn lane construction shall begin as soon as possible following execution
of the Third Amendment.



 
 

--------------------------------------------------------------------------------

 


 
 
7.
Landlord’s Improvements (New Premises)  Landlord agrees to cause the
construction of certain improvements by A.A. Conte & Son, Inc.  (the “General
Contractor”) as specified on the Outline Plans and Specifications which are
listed in Exhibit B attached hereto and made a part hereof (the “Landlord’s
Improvements”).  Landlord’s Improvements shall be similar to the improvements in
the Existing Premises and shall be constructed in a good and workmanlike manner
materially in accordance with the Outline Plans and Specifications.  Landlord
agrees to cause the completion of the construction of Landlord’s Improvements in
accordance with the applicable building code as it is presently interpreted and
enforced by the governmental bodies having jurisdiction thereof.  The reference
in the immediately preceding sentence to Landlord’s Improvements being in
accordance with applicable building codes shall not apply to the use to which
Tenant will put the New Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Tenant’s use
or to any Alterations (as hereinafter defined) made or to be made by
Tenant.  Tenant is responsible for determining whether or not the zoning and
other applicable laws. Covenants or restrictions of record, regulations, and
ordinances are appropriate for Tenant’s intended use.



Landlord agrees to cause final plans and specifications to be prepared by Ernest
Ternovits, Jr.  (the “Project Architect”) in accordance with the Outline Plans
and Specifications.  The final plans and specifications shall be attached to
each party’s copy of this Lease and made a part hereof as Exhibit C.  Such
Exhibit C shall be in lieu of and shall replace Exhibit B except as to
non-construction matters contained in Exhibit B, not expressly and specifically
superseded by Exhibit C.  Tenant shall pay to Landlord all increased costs or
damages incurred by Landlord attributable to delays caused by Tenant (not
including delays that are beyond Tenant’s reasonable control), and in the event
that such delays caused by Tenant should result in the Substantial Completion
Date (the earlier of (i) the date Landlord substantially completes Landlord’s
Improvements and delivers possession of the New Premises) being delayed, the
parties acknowledge and agree that the Substantial Completion Date shall be
deemed to occur on the date on which the Substantial Completion Date would have
occurred but for such delay.
 
Landlord shall cause the General Contractor to diligently proceed with the
construction of the Landlord’s Improvements and make commercially reasonable
efforts to substantially complete the same and deliver possession thereof to
Tenant on or about July 31, 2011m (the Target Substantial Completion Date”):
provided, however, if delay is caused or contributed to by act or neglect of
Tenant, or those acting for or under Tenant, labor disputes, casualties, acts of
God or the public enemy, government embargo restrictions, shortages of fuel,
labor or building materials, action or non-action of public utilities or of
local, state or federal governments affecting the work, or other causes beyond
Landlord’s or the General Contractor’s reasonable control, then the Target
Substantial Completion Date shall be extended for the additional time caused by
such delay.  Landlord’s failure to complete and deliver Landlord’s Improvements
by the Target Substantial Competition Date, whether due to Tenants delay, force
majeure or otherwise, shall not be a default by Landlord under this Lease.
 
 


 
 

--------------------------------------------------------------------------------

 
 
Landlord shall, at the time of the Substantial Completion Date deliver to Tenant
an assignment of any assignable warranty it receives from the General Contractor
that Landlord’s Improvements shall be free of defects in materials and
workmanship for a period of one (1) year from the Substantial Completion
Date.  Additionally if any other warranty is provided under any subcontract or
in connection with any manufactured unit which is installed as part of
Landlord’s Improvements, then the right to enforce any such warranty shall be
assigned to Tenant as of the Substantial Completion Date.  Tenant acknowledges
and agrees that the said warranty from the General Contractor to be delivered by
Landlord is in lieu of all other remedies available against Landlord or the
General Contractor for construction defects.  Tenant agrees to look solely to
the General Contractor for the performance of the warranty, the satisfactory
completion of punchlist items, and for all other claims with respect to the
condition of Landlord’s Improvements, and Tenant waives claims against Landlord
with respect to the same, except with respect to the aforesaid warranty from the
General Contractor.  Tenant agrees to accept the New Premises in an “as is”
condition.  Said warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the General Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear under normal usage.
 
 
8.
Related Office Leases.  Landlord and Tenant shall execute a Termination
Agreement with respect to those certain office leases (the “31W001 Office
Leases”) for office space located northeast of the Existing Premises and
commonly known as Building 31W001, with termination thereof to be effective  on
or about the New Premises Commencement Date.  Landlord and Tenant acknowledge
that one of the 31W001 Office Leases may not have been signed by Tenant, but
both Landlord and Tenant acknowledge the validity of the 31W001 Office Leases,
and Tenant shall promptly sign any such lease that ii has not signed.  In
addition, Tenant shall promptly submit to Landlord any security deposit that is
due under the 31W001 Office Leases that Tenant has not yet submitted.  Any funds
from any security deposit held by Landlord under the 31W001 Office Leases that
are no applied and used by Landlord pursuant to such leases shall be retained by
Landlord as security for this Lease pursuant to the provisions of Section 18 of
this Third Amendment and all other provisions of the Lease.



 
9.
No Broker.  Landlord and Tenant represent and warrant that they have not dealt
with any real estate broker, salesperson or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Third Amendment or is entitled to any fee or commission in connection
herewith, by, through or under Tenant.  Each party agrees to indemnify and hold
the other party, its agents and employees harmless from and against any and all
damages, liabilities, claims, actions, costs and expenses (including attorneys’
fees) arising from any claims or demands of any broker, salesperson or finder
retained by or through each party for any fee or commission alleged to be due to
such broker, salesperson or finder.



 


 
 

--------------------------------------------------------------------------------

 
 
10.
Counterparts.  This Third Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together. Shall
constitute one and the same instrument.



 
11.
Time is of the Essence.  Time is of the essence for this Third Amendment and the
Lease and each provision hereof and thereof.



 
12.
Submission of Amendment.  Submission of this instrument for examination shall
not bind Landlord and no duty or obligation on Landlord shall arise under this
instrument until this instrument is signed and delivered by Landlord and Tenant.



 
13.
Entire Agreement.  This Third Amendment and the Lease contain the entire
agreement between Landlord and Tenant with respect to Tenant’s leasing of the
Premises.  Except for the Lease and this Third Amendment, no prior agreements or
understandings with respect to the Premises shall be valid or of any force or
effect.

 
 
14.
Severability.  If any provision of the Third Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Third Amendment shall be interpreted as if such legal, invalid,
or unenforceable provision did not exist herein.



 
15.
Lease In Full Force and Effect.  Except as modified by this Third Amendment, all
of the terms, conditions, agreements, covenants, representations, warranties and
indemnities contained in the Lease remain in full force and effect.  In the
event of any conflict between the terms and conditions of this Third Amendment
and the terms and conditions of the Lease the terms and conditions of this Third
Amendment shall prevail.



 
16.
Successors and Assigns.  This Third Amendment is binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.



 
17.
Integration of the Second Amendment and the Lease.  This Third Amendment and the
Lease shall be deemed to be for all purposes one instrument.  In the event of
any conflict between the terms and provisions of this Third Amendment and the
terms and provisions of the Lease, the terms and provisions of this Third
Amendment shall, in all instances, control and prevail.




 
 

--------------------------------------------------------------------------------

 

 
 
18.
Security Deposit.  Landlord currently holds $      (consisting of security
deposits of $      and last month’s rent of $     ) as security for Tenant’s
performance under the Lease and/or the 31W001 Office Leases (“Existing Security
Deposit”).  Upon execution of this Third Amendment Tenant, Tenant shall deposit
with Landlord $      (consisting of $      for purchase of furniture by Landlord
together with additional security deposit of $      and additional last month’s
rent of $     ) (“Additional Security Deposit”).  When the Additional Security
deposit is combined with the Existing Security Deposit, Landlord is holding a
total of $      (the “Security Deposit”) as security for the full and faithful
performance of every provision of this Lease, including but not limited to the
provisions relating to the payment of Rent.  Landlord may use, apply or retain
all or any part of said Security Deposit for the payment of Rent and any other
sum in default, or for the payment of any other amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default.  If any portion of the Security Deposit is so used or applied
Tenant shall within five (5) days after written demand therefor deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
amount prior to such use or application.  Except to the extent required by law,
Landlord shall not be required to keep the Security Deposit separate from
general funds and Tenant shall not be entitled to interest on the Security
Deposit except to the extent described herein.  If Tenant shall fully and
faithfully perform every provision of the Lease to be performed by it, the
Security Deposit or any balance thereof shall be returned to Tenant (or at
Landlords option to the last assignee of Tenant’s interest hereunder) within
sixty (60) days after the expiration of the Term and Tenant’s vacation of the
Premises.  Landlord may deliver the Security Deposit funds deposited hereunder
by Tenant to any purchaser of Landlord’s interest in the Building, and thereupon
Landlord shall be discharged from any further liability with respect to said
security deposit.  Tenant hereby agrees not to look to any mortgagee as
mortgagee, mortgagee in possession. Or successor in title to the Building for
any Security Deposit required by Landlord hereunder, unless said sums have
actually been received by said mortgagee as security for Tenant’s performance of
the Lease.  Nothing herein shall be construed to limit the amount of damages
recoverable by Landlord or any other remedy to the Security Deposit.

 
Notwithstanding the above, Landlord shall return $      of the amount of the
Security Deposit to Tenant over a three (3) year period as provided for
herein.  Beginning one year from the New Premises Commencement Date and for each
of the following two years on such additional anniversary dates, Landlord shall
pay Tenant $      as a partial refund of such Security Deposit plus
interest.  Landlord shall pay Tenant interest on $     of the Security Deposit
at the rate of       percent (     %) per annum, beginning on the New Premises
Commencement Date.  Interest in the amount of $      shall be paid to Tenant
along with a partial refund of the Security Deposit as described herein on the
first anniversary date; and $      in interest shall be paid on the third
anniversary date, in addition to the final payment of a partial refund of the
Security Deposit after the refunds as described herein shall be held by Landlord
through the Lease Term.  The return of $      of the Security Deposit to Tenant
or any portion thereof along with any interest shall immediately cease in the
event Landlord provides a notice of default under the Lease.


(EXECUTION PAGE FOLLOWS)


 
 

--------------------------------------------------------------------------------

 








IN WITNESS WHEREOF.  Landlord and Tenant have executed this Third Amendment as
of the day and year first above written.





 
LANDLORD:
             
A.&A. CONTE JOINT VENTURE LIMITED PARTNERSHIP, an Illinois limited partnership
         
By:
Conte Family Corporation
 
Its:
General Partner




 
By:
 
/ s/ Arturo J. Conte
     
Arturo J. Conte, President
         
Attest:
 
/s/ (illegible)






 
TENANT:
             
ASPEN MARKETING SERVICES, INC.,
a Delaware corporation
         
By:
 
/s/ (illegible)
 
Name:
 
(illegible)
 
Its:
 
(illegible)
         
Attest:
 
/s/ (illegible)





 

--------------------------------------------------------------------------------